DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that claim 1 is amended solely to expedite prosecution.
	The examiner notes that claim 1 is not amended.  No claim is amended other than claim 13 to correct for a misspelling.  In view of such correction, the objection of record is withdrawn.
	Applicant argues that there is no expectation that BUP can treat dyskinesia and Applicant submits NPL showing that BUP can cause dyskinesia.  Applicant argues that there is no evidence in Stamler or Dewitt that BUP can treat dyskinesia.
	Stamler teaches treating tardive dyskinesia and claims such in claim 120 and 121.  Bupropion is being administered to a subject concurrently receiving a CYP2D6 inhibitor, such as bupropion.  The BUP allows for administration of a lower dosage of tetrabenazine.  While the instant claims are directed to BUP, the transitional phrase comprising is used and therefore remains open-ended and encompassing of a treatment comprising the administration of BUP and tetrabenazine to a claimed subject.  The instant claims do not distinguish over the active steps taught by the cited prior art.
	Similarly, DeWitt teaches treating tardive dyskinesia enantiopure forms of BUP.  Further, DeWitt teaches dosages of BUP to range from 50 mg to 300 mg.  This includes and/or overlaps those claimed ranges.  While each form of enantiopure BUP is taught to include, there are adverse events associated with most API.  This does not destroy a reasonable expectation of 
	The examiner notes that each of the cited references are enabled as they teach a POSA how to make and use the invention through nothing more than routine experimentation.  The notion that evidence or more evidence is needed to enable the cited prior art is not persuasive.  As such, the rejections of record are maintained. 

(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al., (US2016/0287574) (cited in IDS) (now abandoned), in view of DeWitt (US2017/0369420).
	Stamler teaches treating chorea associated with HD is tetrabenazine. See par. 6.  Further, the subject population to be treated includes depression, anxiety, akathisia, restlessness, tardive dyskinesia, dysphagia, agitation, irritability, and other symptoms. See par.’s 35, 43, 80, and 81, e.g.  In contemplated embodiments, a subject is concurrently receiving a CYP2D6 inhibitor, such as bupropion.  Bupropion is selected from only 3 agents. See par. 71 and prior art claim 121.  Compositions are suitable for oral, parenteral, and other forms of administration. See par. 543.  During a maintenance period of dosing (47 weeks), subjects were evaluated at weeks 8, 15, 
	 DeWitt teaches using deuterium enriched compounds to treat neurological disorders, including tardive dyskinesia, movement disorders, and others with enantiopure bupropion. See abstract.  Such subjects can have Alzheimer’s disease, tardive dyskinesia, and others. See par. 24 and 72, e.g.  DeWitt shows in examples that certain advantages can exist with the use of each enantiopure form.  For example, hypoactivity was noticed with d-R bupropion, but not noticed unless very high doses of d-S bupropion was administering.  Conversely, hyperactivity was present only in d-S BUP administered mice. See par. 183.  Further, d-S BUP was 5 times more potent at inhibiting α4β2 receptor and 1.5 times less potent at inhibiting α7. See par. 179.  Table 6, shown below, provides more examples of the differential effects of enantiopure bupropion.  The optical purity can be up to 100% as shown below. Also see par. 46.

    PNG
    media_image1.png
    152
    323
    media_image1.png
    Greyscale

Catatonia and hypoactivity occur more frequently with d-R than d-S, while hyperactivity, convulsions, and ataxia occur more with d-S than d-R.  Dosages can range from 50 mg to 300 mg. See prior art claim 58.  Dosages can be administered orally or parenterally, e.g. See par. 109.  
The prior art teaches administration of the same agents to the same subject populations with similar and/or overlapping concentrations.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is Applicant’s burden to show why these concentrations are critical or unexpectedly superior in view of, and in comparison to, those concentrations that would result from administration the dosages taught by the cited prior art.  Alternatively, if those concentrations are not unexpectedly superior, Applicant should explain why the optimization of concentrations of known result-effective variables would require more than routine experimentation.
Claims 10-24 are directed to treatment of a subject that “has a history of being treated” with another drug.  Having a history of receiving a drug does not mean co-administration and it does not mean that the other agent is presently being taken by a claimed subject.  It could merely include a subject that received a claimed agent a number of years ago.  There is no reason to believe that such administration would in any way result in a POSA not administering BUP to treat tardive dyskinesia as a primary agent or as a secondary agent, as taught by the cited prior art references.
prima facie showing as the instant claims do not require administration of a claimed secondary agent.  The below 4 references are cited merely to expedite prosecution so that Applicant is aware that such agents have been administered to treat tardive dyskinesia.
1. Rooks U.S. Pat. No. 4,563,403- haloperidol, fluphenazine, prochlorperazine, chlorpromazine treat TD. See prior art claim 6.
2. Zisapel et al., U.S. Pat. No. 6,566,389- perphenazine, risperidone, clozapine, haloperidol, fluphenazine, olanzapine. See prior art claim 5.
3. Boyle et al., U.S. Pat. No. 7,572,802- prochlorpherazine, quetiapine, aripiprazole, and ziprasidone. See prior art claim 7.
4. Kil (US2017/0246148)- paliperidone and lurasidone.  See prior art claim 8.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Stamler and DeWitt to arrive at the claimed invention.  One would have been motivated to combined Stamler and DeWitt because they each teach methods of treating tardive dyskinesia with BUP or a combination that includes BUP.  Further, the use of enantiopure bupropion labeled with deuterium is taught to provide specific known advantages.  For example, hyperactivity is increased and hypoactivity is avoided with S-BUP administered at a claimed dosage.  As such, administering S-BUP to a subject with tardive dyskinesia would be obvious with a reasonable and predictable expectation of success, including if the BUP is deuterium labeled and/or if the BUP is co-administered with tetrabenazine.  
	As such, no claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would . 

/JARED BARSKY/Primary Examiner, Art Unit 1628